Exhibit 10.5

STANDARD FORM OF

VOLUNTARY EQUITY INVESTMENT PROGRAM

MATCHING GRANT RESTRICTED SHARE UNIT AGREEMENT

Terms and Conditions

Grant of RSUs.

The Company hereby grants the number of restricted share units (“RSUs”) set
forth in the Essential Grant Terms (as defined below) to the Participant set
forth in the Essential Grant Terms, on the terms and conditions hereinafter set
forth. This grant is made pursuant to the terms of the Accenture plc 2010 Share
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Restricted Share Unit
Agreement. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein, subject to the conditions
specified herein. Capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Plan.

This grant of RSUs is subject to the Voluntary Equity Investment Program
Matching Grant Restricted Share Unit Agreement Essential Grant Terms (the
“Essential Grant Terms”) attached hereto and the Standard Form of Voluntary
Equity Investment Program Matching Grant Restricted Share Unit Agreement Terms
and Conditions which together constitute the Voluntary Equity Investment Program
Matching Grant Restricted Share Unit Agreement (the “Agreement”).

Vesting Schedule.

Subject to the Participant’s continued employment with the Company or any of its
Affiliates (collectively, the “Constituent Companies”), the RSUs shall vest
pursuant to the vesting schedule set forth in the Essential Grant Terms (as
modified by this Agreement) until such RSUs are 100% vested. Upon the
Participant’s termination of employment for any reason, any unvested RSUs shall
immediately terminate, and no further Shares shall be issued or transferred
under Section 3 of this Agreement in respect of such unvested RSUs; provided,
however, that if (i) the Participant’s employment with the Constituent Companies
terminates due to the Participant’s death or Disability, the RSUs granted
hereunder shall vest with respect to 100% of the RSUs held by the Participant on
the date of such termination of employment, or (ii) the Participant’s employment
with the Constituent Companies terminates due to an Involuntary Termination, a
number of RSUs granted hereunder shall vest on the date of such Involuntary
Termination equal to (x) fifty percent (50%) of the total number of RSUs granted
hereunder if the date of the Involuntary Termination is prior to
[      date      ], or (y) one hundred percent (100%) of the total number of
RSUs granted hereunder if the date of the Involuntary Termination is on or after
[      date      ], less the number (if any) of RSUs which vested before the
date of such Involuntary Termination.

(b)       For purposes of this Agreement:

(i)        “Cause” shall have the meaning set forth in Section 3(c) below.

(ii)       “Disability” shall have the meaning set forth in Section 3(b) below
or, if applicable, Section 21(a) below.

(iii)      “Involuntary Termination” shall mean termination of employment with
the Constituent Companies (other than for “Cause”) which is not voluntary and
which is acknowledged as being “involuntary” in writing by an authorized officer
of the Company.

Form and Timing of Issuance or Transfer.



--------------------------------------------------------------------------------

In General.  The Company shall issue or cause there to be transferred to the
Participant that number of Shares as set forth in the Essential Grant Terms,
until all of the Shares underlying the vested RSUs have been issued or
transferred; provided that on each such delivery date, a number of RSUs equal to
the number of Shares issued or transferred to the Participant shall be
extinguished; provided, further, however, that upon the issuance or transfer of
Shares to the Participant, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.
At the discretion of the Company, the Company may issue or transfer Shares
underlying vested RSUs to the Participant earlier than the dates set forth in
the Essential Grant Terms to the extent required to satisfy tax liabilities
arising in connection with this RSU grant. Notwithstanding the foregoing, if the
conditions set forth in Section 21of this Agreement are satisfied, Section 21
shall supersede the foregoing.

Death or Disability.  Notwithstanding Section 3(a) of this Agreement, if the
Participant’s employment with the Constituent Companies terminates due to the
Participant’s death or Disability, the Company shall issue or cause to be
transferred to the Participant or to his or her estate, as the case may be, a
number of Shares equal to the aggregate number of RSUs granted to the
Participant hereunder (rounded down to the next whole Share) as soon as
practicable following such termination of employment, at which time a number of
RSUs equal to the number of Shares issued or transferred to the Participant or
to his or her estate shall be extinguished; provided, however, that upon the
issuance or transfer of Shares to the Participant or to his or her estate, in
lieu of a fractional Share, the Participant or his or her estate, as the case
may be, shall receive a cash payment equal to the Fair Market Value of such
fractional Share.

For purposes of this Agreement, unless Section 21 applies, “Disability” shall
mean “disability” as defined (i) in any employment agreement then in effect
between the Participant and the Company or any Affiliate or (ii) if not defined
therein, or if there shall be no such agreement, as defined in the long-term
disability plan maintained by the Participant’s employer as in effect from time
to time, or (iii) if there shall be no plan, the inability of the Participant to
perform in all material respects his or her duties and responsibilities to the
Constituent Companies for a period of six (6) consecutive months or for an
aggregate period of nine (9) months in any twenty-four (24) consecutive month
period by reason of a physical or mental incapacity.

Notwithstanding Sections 3(a) and 3(b) of this Agreement, upon the Participant’s
termination of employment with the Constituent Companies for Cause or to the
extent that the Participant otherwise takes such action that would constitute
Cause, to the extent legally permissible, any outstanding RSUs shall immediately
terminate. For purposes of this Agreement, “Cause” shall mean “cause” as defined
in any employment or consultancy agreement (or similar agreement) or in any
letter of appointment then in effect between the Participant and the Company or
any Affiliate or if not defined therein (it being the intent that the definition
of “Cause” shall include, at a minimum, the acts set forth below), or if there
shall be no such agreement, to the extent legally permissible, (a) the
Participant’s embezzlement, misappropriation of corporate funds, or other
material acts of dishonesty, (b) the Participant’s commission or conviction of
any felony, or of any misdemeanor involving moral turpitude, or entry of a plea
of guilty or nolo contendere to any felony or misdemeanor, (c) engagement in any
activity that the Participant knows or should know could harm the business or
reputation of the Company or an Affiliate, (d) the Participant’s material
failure to adhere to the Company’s or an Affiliate’s corporate codes, policies
or procedures as in effect from time to time, (e) the Participant’s continued
failure to meet minimum performance standards as determined by the Company or an
Affiliate, (f) the Participant’s violation of any statutory, contractual, or
common law duty or obligation to the Company or an Affiliate, including, without
limitation, the duty of loyalty, or (g) the Participant’s material breach of any
confidentiality or non-competition covenant entered into between the Participant
and the Company or an Affiliate, including, without limitation, the covenants
contained in this Agreement. The determination of the existence of Cause shall
be made by the Company in good faith, which determination shall be conclusive
for purposes of this Agreement.

Dividends.  If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by
(b) the Fair Market Value of a Share on the payment date of such dividend. In
the case of any dividend declared on Shares that is payable in the



--------------------------------------------------------------------------------

form of Shares, the number of RSUs granted to the Participant shall be increased
by a number equal to the product of (I) the aggregate number of RSUs held by the
Participant through the related dividend record date, multiplied by (II) the
number of Shares (including any fraction thereof) payable as a dividend on a
Share.

Adjustments Upon Certain Events.  In the event of any change in the outstanding
Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.

Cancellation and Rescission of RSUs and Shares Underlying RSUs.

Upon any transfer or issuance of Shares underlying RSUs, the Participant shall
certify in a manner acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and the Plan.

(a)        In the following circumstances, the Company may require the
Participant to, to the extent legally permitted, transfer to the Company up to a
number of Shares equal to the number of Shares that have been issued or
transferred under this Agreement (without regard to whether the Participant
continues to own or control such previously delivered Shares) and the
Participant shall bear all costs of transfer, including any transfer taxes that
may be payable in connection with such transfer:

     (i)  the Participant’s employment with the Constituent Companies is
terminated for Cause, or

    (ii)  the Participant engages in any of the Restricted Activities defined in
subsection (c) below.

 (b)        The Participant agrees that, in consideration of the value of and as
a condition of receiving and maintaining the RSUs granted to the Participant
under this Agreement, the Participant shall not, for a period of twelve months
following the termination of the Participant’s employment with the Constituent
Companies engage in any Restricted Activities, which for purposes of this
Agreement include the following:

  (i)  associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
1% of the outstanding publicly traded stock of a Competitive Enterprise shall
not be deemed a violation of this Section 6(c)(i);

 (ii)  directly or indirectly (A) solicit, or assist any other individual,
person, firm or other entity in soliciting, any Client or Prospective Client for
the purpose of performing or providing any Consulting Services; or (B) perform
or provide, or assist any other individual, person, firm or other entity in
performing or providing, Consulting Services for any Client or Prospective
Client; or (C) interfere with or damage (or attempt to interfere with or damage)
any relationship and/or agreement between the Company or any Affiliates and a
Client or Prospective Client; or

(iii)  directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of the Company or an Affiliate, including, without
limitation, any former employee or other agent of the Company, its Affiliates
and/or their predecessors who ceased working for the Company, its Affiliates
and/or their predecessors within an eighteen-month period before or after the
date on which the Participant’s employment with the Constituent Companies
terminated.

For purposes of this Agreement:



--------------------------------------------------------------------------------

  (iv)  “Client” shall mean any person, firm, corporation or other organization
whatsoever for whom the Company, its Affiliates and/or their predecessors
provided services within a twelve-month period before the date on which the
Participant’s employment with the Constituent Companies terminated, or about
which the Participant learned confidential information within the twelve months
prior to the date on which the Participant’s employment with the Constituent
Companies terminated.

   (v)  “Competitive Enterprise” shall mean a business enterprise that engages
in, or owns or controls a significant interest in any entity that engages in,
the performance of services of the type provided by the Company, its Affiliates
and/or their predecessors. “Competitive Enterprise” shall include, but not be
limited to, the entities set forth on the list maintained by the Company on the
myHoldings website, which list may be updated by the Company from time to time.

  (vi)  “Consulting Services” shall mean the performance of any services of the
type provided by the Company, its Affiliates and/or their predecessors at any
time, past, present or future.

 (vii)  “Prospective Client” shall mean any person, firm, corporation, or other
organization whatsoever with whom the Company, its Affiliates and/or their
predecessors had any negotiations or discussions regarding the possible
performance of services by the Company or any of its Affiliates or any of their
predecessors within the twelve months prior to the date of the Participant’s
termination of employment with the Constituent Companies.

(viii)  “solicit” shall mean to have any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

(c)          If, during the twelve-month period following the termination of the
Participant’s employment with the Constituent Companies, the Participant is
presented with an opportunity that might involve participation in any Restricted
Activity under 6(c)(i) above, Participant shall notify the Company in writing of
the nature of the opportunity (the “Conflicting Activity”). Following receipt of
sufficient information concerning the Conflicting Activity, the Company will
advise Participant in writing whether the Company considers the Participant’s
RSUs to be subject to Section 6(b)(ii) above. The Company retains sole
discretion to determine whether Participant’s RSUs are subject to
Section 6(b)(ii) and to alter its determination should additional or different
facts become known to the Company.

No Right to Continued Employment.  Neither the Plan nor this Agreement shall be
construed as giving the Participant the right to be retained in the employ of,
or in any consulting relationship to, the Company or any Affiliate. Further, the
Company or an Affiliate may at any time dismiss the Participant from employment
or discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

Data Protection.  The Participant consents to the processing (including
international transfer) of personal data as set out in Appendix A for the
purposes specified therein.

Collateral Agreements.  As a condition to the issuance or transfer of the Shares
underlying the RSUs granted hereunder, the Participant shall, to the degree
reasonably required by the Company, (a) execute and return to the Company a
counterpart of this Agreement (or, if acceptable to the Company, acknowledge
receipt and agreement of the terms of this Agreement electronically), all in
accordance with the instructions provided by the Company and (b) to the extent
required by the Company, either (i) execute and return an employment agreement,
a consultancy agreement, a letter of appointment and/or an intellectual property
agreement, in form and substance satisfactory to the Company, or (ii) provide
evidence satisfactory to the Company that the agreements referenced in clause
(i) have been previously executed by the Participant.

No Acquired Rights.  In participating in the Plan, the Participant acknowledges
and accepts that the Board has the power to amend or terminate the Plan at any
time and that the opportunity given to the Participant to participate in the
Plan is entirely at the discretion of the Committee and does not obligate the
Company or any of its



--------------------------------------------------------------------------------

Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant’s participation in the Plan is outside the terms of the
Participant’s contract of employment with the Constituent Companies and is
therefore not to be considered part of any normal or expected compensation and
that the termination of the Participant’s employment under any circumstances
whatsoever will give the Participant no claim or right of action against the
Company or its Affiliates in respect of any loss of rights under this Agreement
or the Plan that may arise as a result of such termination of employment.

No Rights of a Shareholder.  The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.

Legend on Certificates.  Any Shares issued or transferred to the Participant
pursuant to Section 3 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, any applicable
Federal or state laws or relevant securities laws of the jurisdiction of the
domicile of the Participant or to ensure compliance with any additional transfer
restrictions that may be in effect from time to time, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

Transferability Restrictions – RSUs/Underlying Shares.  RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 13 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, the policies relating to certain minimum share
ownership requirements. Such policies shall be binding upon the permitted
respective legatees, legal representatives, successors and assigns of the
Participant. The Company shall give notice of any such additional or modified
terms and restrictions applicable to Shares delivered or deliverable under the
Agreement to the holder of the RSUs and/or the Shares so delivered, as
appropriate, pursuant to the provisions of Section 14 or, if a valid address
does not appear to exist in the personnel records, to the last address known by
the Company of such holder. Notice of any such changes may be provided
electronically, including, without limitation, by publication of such changes to
a central website to which any holder of the RSUs or Shares issued therefrom has
access.

Notices.  Any notice to be given under this Agreement shall be addressed to the
Company in care of its General Counsel at:

Accenture

161N.Clark Street

Chicago, IL 60601

Telecopy: (312) 652-5619

Attn:    General Counsel

(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

Withholding.  The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any issuance or transfer due in connection with the
RSUs under this Agreement or under the Plan or from any compensation or other
amount otherwise payable to the Participant, applicable withholding taxes and
social insurance contributions required to be withheld with respect to the RSUs,
this Agreement or any issuance or transfer under this Agreement or under the
Plan and to take such action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes and social insurance
contributions. Notwithstanding the foregoing, if the Participant’s employment
with the Constituent Companies terminates prior to the issuance or transfer of
all of the Shares under this Agreement, the payment of any applicable
withholding taxes or social insurance contributions required to be



--------------------------------------------------------------------------------

withheld with respect to any further issuance or transfer of Shares under this
Agreement or the Plan shall at the Company’s discretion be made solely through
the sale of Shares equal to the statutory minimum withholding liability.

Choice of Law and Dispute Resolution

THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

Subject to paragraphs (c) through (g), any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement and any amendment thereto (including without limitation the validity,
scope and enforceability of this arbitration provision) (each a “Dispute”) shall
be finally settled by arbitration conducted by a single arbitrator in New York
(or at such other place of arbitration as the Compensation Committee of the
Board of Directors of the Company, acting as Plan Administrator, or any
successor plan administrator, may approve) in accordance with the then-existing
Rules of Arbitration of the International Chamber of Commerce (“ICC”), except
that the parties may select an arbitrator who is a national of the same country
as one of the parties. If the parties to the dispute fail to agree on the
selection of an arbitrator within thirty (30) days of the receipt of the request
for arbitration, the ICC shall make the appointment. The arbitrator shall be a
lawyer and shall conduct the proceedings in the English language.

Before the Company has filed a request for arbitration or a response under the
Rules of Arbitration of the ICC (as the case may be), the Company may by notice
in writing to the Participant require that all Disputes or a specific Dispute be
heard by any court of law in accordance with paragraph (f) and, for the purposes
of this paragraph (c), each party expressly consents to the application of
paragraphs (d) and (e) to any such suit, action or proceeding. If, at the time
that the Company gives notice in accordance with this paragraph (c), arbitration
has already been commenced in connection with a Dispute, that Dispute shall be
withdrawn from arbitration.

Either party may bring an action or proceeding in any court of law for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and/or in support of the arbitration as permitted by any applicable arbitration
law and, for the purposes of this paragraph (d), each party expressly consents
to the application of paragraphs (f) and (g) to any such suit, action or
proceeding.

Judgment on any award(s) rendered by the tribunal may be entered in any court
having jurisdiction thereof.

(i)        Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
paragraphs (d) or (e). The parties acknowledge that the forum designated by this
paragraph (f) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.

(ii)      The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any suit, action or proceeding brought
in any court referred to in paragraph (f) (i) pursuant to paragraphs (d) or
(e) and such parties agree not to plead or claim the same.

The parties agree that if a suit, action or proceeding is brought under
paragraphs (d) or (e) proof shall not be required that monetary damages for
breach of the provisions of this Agreement would be difficult to calculate and
that remedies at law would be inadequate, and they irrevocably appoint the
General Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago, IL
60601 (or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agree that service
of process upon such agent, who



--------------------------------------------------------------------------------

shall promptly advise such party of any such service of process, shall be deemed
in every respect effective service of process upon the party in any such action
or proceeding.

Severability. This Agreement shall be enforceable to the fullest extent allowed
by law. In the event that a court or appointed arbitrator holds any provision of
this Agreement to be invalid or unenforceable, then, if allowed by law, that
provision shall be reduced, modified or otherwise conformed to the relevant law,
judgment or determination to the degree necessary to render it valid and
enforceable without affecting the rest of this Agreement. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be deemed severable from the remainder of this Agreement, and
the remaining provisions contained in this Agreement shall be construed to
preserve to the maximum permissible extent the intent and purposes of this
Agreement. Any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

RSUs Subject to Plan.   By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
All RSUs are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

Signature in Counterparts.   To the extent that this Agreement is manually
signed, instead of electronically accepted by the Participant (if permitted by
the Company), it may be signed in counterparts, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

Administration; Consent.   In order to manage compliance with the terms of this
Agreement, Shares delivered pursuant to the Agreement may, at the sole
discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this paragraph as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under the
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
the Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
the Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the custody
agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to the Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop transfer orders
against the transfer of such Shares except for transfers deemed by it in its
sole discretion to be in compliance with the terms of this Agreement. Each
holder of Shares delivered pursuant to the Agreement agrees to execute such
additional documents and take such other actions as may be deemed reasonably
necessary or desirable by the Company to effect the provisions of the Agreement,
as in effect from time to time. Each holder of Shares delivered pursuant to the
Agreement acknowledges and agrees that the Company may impose a legend on any
document relating to or Shares issued or issuable pursuant to this Agreement
conspicuously referencing the restrictions applicable to such Shares.

Section 409A - Disability, Deferral Elections, Payments to Specified Employees,
and Interpretation of Grant Terms. If the Participant is subject to income
taxation on the income resulting from this Agreement under the laws of the
United States, and the foregoing provisions of this Agreement would result in
adverse tax consequences to the Participant, as determined by the Company, under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
then the following provisions shall apply and supersede the foregoing
provisions:

“Disability” shall mean a disability within the meaning of Section 409A(a)(2)(C)
of the Code.



--------------------------------------------------------------------------------

Deferral elections made by U.S. taxpayers are subject to Section 409A of the
Code. The Company will use commercially reasonable efforts to not permit RSUs to
be deferred, accelerated, released, extended, paid out or modified in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code. In the event that it is reasonably determined by the Company that, as
a result of Section 409A of the Code, payments or delivery of the Shares
underlying the RSU award granted pursuant to this Agreement may not be made at
the time contemplated by the terms of the RSU award or your deferral election,
as the case may be, without causing the Participant to be subject to taxation
under Section 409A of the Code, the Company will make such payment or share
delivery as soon as practicable on or following the first day that would not
result in your incurring any tax liability under Section 409A of the Code, and
in any event, no later than the last day of the calendar year in which such
first date occurs.

If the Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), payments and deliveries of shares in
respect of any RSUs subject to Section 409A of the Code that are linked to the
date of the Participant’s separation from service shall not be made prior to the
date which is six (6) months after the date of the Participant’s separation from
service from the Company or any of its Affiliates, determined in accordance with
Section 409A of the Code and the regulations promulgated thereunder.

The Company shall use commercially reasonable efforts to avoid subjecting the
Participant to any additional taxation under Section 409A of the Code as
described herein; provided that neither the Company nor any of its employees,
agents, directors or representatives shall have any liability to the Participant
with respect to Section 409A of the Code.

2.    Recoupment.   The RSUs granted under this Agreement, and any Shares issued
or other payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent any such
policy is applicable to the Participant.

3.     Entire Agreement.   This Agreement, including the Plan, as provided
therein, contains the entire agreement between the parties with respect to the
subject matter therein and supersedes all prior oral and written agreements
between the parties pertaining to such matters.

4.    Electronic Signature.   Participant acknowledges and agrees that by
clicking the “Accept Grant Online” button on the “Grant Agreement & Essential
Grant Terms” page of the myHoldings website (https://myholdings.accenture.com),
it will act as the Participant’s electronic signature to this Agreement and will
constitute Participant’s acceptance of and agreement with all of the terms and
conditions of the RSUs, as set forth in the Agreement, the Essential Grant Terms
and the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Date of Grant set forth on the attached Essential Grant Terms.

 

ACCENTURE PLC By:

LOGO [g148172ex10_5.jpg]

Julie Spellman Sweet

General Counsel, Secretary and Compliance Officer

[IF NOT ELECTRONICALLY ACCEPTED] PARTICIPANT

 

Signature

 

Print Name

 

Date

 

Employee ID



--------------------------------------------------------------------------------

APPENDIX A

DATA PROTECTION PROVISION

(a)       By participating in the Plan or accepting any rights granted under it,
the Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates so that they can fulfill their obligations and exercise their rights
under the Plan, issue certificates (if any), statements and communications
relating to the Plan and generally administer and manage the Plan, including
keeping records of participation levels from time to time. Any such processing
shall be in accordance with the purposes and provisions of this data protection
provision. References in this provision to the Company and its Affiliates
include the Participant’s employer.

  These data will include data:

 

     (i) already held in the Participant’s records such as the Participant’s
name and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;

 

    (ii) collected upon the Participant accepting the rights granted under the
Plan (if applicable); and

 

   (iii) subsequently collected by the Company or any of its Affiliates in
relation to the Participant’s continued participation in the Plan, for example,
data about shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
the shares were granted, termination of employment and the reasons of
termination of employment or retirement of the Participant).

This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other employees and officers of the
Company and its Affiliates and to the following third parties for the purposes
described in paragraph (a) above:

 

    (iv) Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;

 

    (v) regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;

 

   (vi) actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;

 

  (vii) other third parties to whom the Company or its Affiliates may need to
communicate/transfer the data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and

 

     (viii) the Participant’s family members, physicians, heirs, legatees and
others associated with the Participant in connection with the Plan.

Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which data are transferred include the USA.



--------------------------------------------------------------------------------

All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.

The Participant has the right to be informed whether the Company or its
Affiliates hold personal data about the Participant and, to the extent they do
so, to have access to those personal data at no charge and require them to be
corrected if they are inaccurate or to be destroyed if the Participant wishes to
withdraw his or her consent. The Participant is entitled to all the other rights
provided for by applicable data protection law, including those detailed in any
applicable documentation or guidelines provided to the Participant by the
Company or its Affiliates in the past. More detailed information is available to
the Participant by contacting the appropriate local data protection officer in
the country in which the Participant is based from time to time. If the
Participant has a complaint regarding the manner in which personal information
relating to the Participant is dealt with, the Participant should contact the
appropriate local data protection officer referred to above.

The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.